        Case 2:20-cr-00154-JFW Document 17 Filed 03/31/20 Page 1 of 1 Page ID #:73

                                                                                                                  h11.kU
  Date Approved:                           Extension:    Oby~                                       CLERK,.U.S. DISTRICT COURT

  By:       ~                             ~                                                                 '
        ❑ P3A Office   or material    tness only)     AUSA                                                ~3

  Signature:                               ~                                                      ___


                                                UNITED STATES DISTRICT COURT                                          1
                                               CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA                                                I CASE NUMBER
                                                             pLa~rTr~F,                                  CR-20-154 -3FlrJ
                                     ~.
  JUSTIN JANGWOO KIM,
                                                                            AFFIDAVIT OF SURETY(NO JUSTIFICATION)

                                                        DEFENDANT(S).


    I,the undersigned surety,state on oath that I permanently reside within thejurisdiction ofthe United States District Court
for the Central District of California at the address indicated below or in (City, State):
3720 Cnand View Boulevard, Los Angeles, CA 90066

    I fiuther state that I understand the provisions ofthe bond executed by the above-named defendant for which this affidavit
supports, and I agree to be bound as a condition ofthis bond by the provisions ofLocal Criminal Rule 46-6 asset forth at the
bottom ofthis document and further acknowledge and agree that I and my personal representatives are bound as a condition
of this bond,jointly and severally with. the defendant and other sureties, to pay to the United States of America the sum of
$50,000                       in the event that the bond is forfeited.

   I further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment ofthe defendant immediately upon becoming aware of such fact.

    I further agree and understand that, unless otherwise ordered by the Court; the bond for which this affidavit supports is
a conrinuing bond (including any proceeding on appeal or review)which shall continue in full force and effect until such time
as the undersigned is duly exonerated by Order of the Court.

  I declare under the penalty of perjury that the foregoing is true and correct. Executed on this                                       day of
 March                         ,20 20

    Soo Hee Kim                                                                  XXX-XX-           ~
    Name o Surety                                                            Social Security Number of Surety (Last 4 digits only)
                 ~'(f
    Signature of Surety                                                      Address of Surety

                          Mother
    Relationship of Surety                                                   City, State, Zip Code


Local Criminal Rule 46-6
    Bond - Summary Adjudication ofObligation
A bond or undertaking presentedforfiling shall contain consent ofthe principal and surety that, in case ofdefault or contumacy on the part ofthe
principal or surety, the Court, upon ten (10)days notice, nay render ajudgment summarily in accordance with the obligation undertaken and issue a
writ ofexecution upon such judgment. An indemnitee or party in interest seeking ajudgment on a bond or undertaking shall proceed by Motionfor
Suminaiy Adjudication ofObligation and Execution. Service may be made on a corporate surety as provided in 31 U.S.C.§ 9306.




CR-04(02/09)                                        Ak'FIDAVIT OF SURETY(NO JUSTIFICATION)
